            MEMO
            Case     ENDORSED Document 689 Filed 04/09/21 Page 1 of 2
                 1:18-cr-00420-ALC




                                                    4/9/21
April 2, 2021                                                               Orrick, Herrington & Sutcliffe LLP
                                                                            51 West 52nd Street
                                                                            New York, NY 10019-6142
Via ECF
                                                                            +1 212 506 5000
Honorable Andrew L. Carter, Jr.
                                                                            orrick.com
United States District Judge
Southern District of New York
United States Courthouse                                                    Ellen M. Murphy
40 Foley Square, Room 435
New York, NY 10007                                                          E emurphy@orrick.com
                                                                            D +1 212 506 3659
                                                                            F +1 212 506 5151




                   Re:   United States v. Hernandez, et al. – Larry Smith
                         Docket No. 18-CR-420 (ALC)


Dear Judge Carter:


        We represent defendant Larry Smith in the above-captioned case and write to respectfully
request a temporary modification of the conditions of Mr. Smith’s release to permit him to travel
outside the geographic areas set as a condition of his release so that he may travel with his
fiancé, Shelley Ortiz, to Florida where she will undergo surgery

       As the Court may recall, Mr. Smith was released on bond in April 2020 due to the
COVID-19 pandemic. In January of this year after an application from Mr. Smith, the Court
modified the conditions of Mr. Smith’s release to change the term of home confinement to a
curfew. Currently, Mr. Smith’s travel is limited to the Southern District of New York, and he is
required to be in his apartment every night by 8:00 p.m.

        Ms. Ortiz, Mr. Smith’s fiancé and the mother of his child, is scheduled to undergo
surgery in Miami, Florida on June 8. She needs to be in Miami for pre-operation appointment on
June 7 and will need to remain in Miami for approximately one week. Ms. Ortiz has never
undergone surgery before, is understandably nervous, and has no one else to travel with her for
the week. Mr. Smith would like to be able to travel with Ms. Ortiz so that he can be there for
support and to help take care of her immediately after the surgery. They have not yet booked
airplane tickets or a hotel room but would propose flying to Miami on June 6, 2021 and returning
home on June 15, 2021 or June 16, 2021.

       I have been on communication with Officer Ahmed about this request and he has
informed by that it is Pretrial Services’ policy to oppose all requests for anyone in the Location
Monitoring Program. In addition, Officer Ahmed informed me that if this request is granted, the


4123-3835-2940.1
            Case 1:18-cr-00420-ALC Document 689 Filed 04/09/21 Page 2 of 2

Honorable Andrew L. Carter
April 2, 2021
Page 2


Court should be aware that Pretrial Services will not be able to enforce Mr. Smith’s curfew via
electronic monitoring. I have also spoken with AUSA Christopher Clore about this request and
he has informed me that the USAO defers to Pretrial Services in these situations. Nevertheless,
we respectfully request that the Court modify the conditions of release to permit Mr. Smith to
travel to Miami, Florida (and all points in between New York and Miami necessary for travel) so
that he may accompany his fiancé and be there to take care of her after her surgery. In the year
since his release, Mr. Smith has fully complied with all the conditions of his release and is in
regular contact with his pretrial services officer. If the Court grants this application, Mr. Smith
will inform the Court, the USAO, and Pretrial Services of his travel plans as soon as the
arrangements have been made and will be available at all times via the mobile phone that he has
access to (his fiancé’s cellular phone). Mr. Smith is also willing to agree to any other terms that
may be required, including checking in with Pretrial Services at set or random times via
FaceTime or other video call applications so that Pretrial Services may confirm Mr. Smith’s
location.

      Thank you for your consideration of this application. I am available at the Court’s
convenience if Your Honor has any questions.

                                    Very truly yours,


                                   Ellen M. Murphy

                                                   The application is GRANTED.
cc:      AUSA Christopher Clore (via ECF)          So Ordered.
         Officer Mohammed Amed (via email)
         Gregory Morvillo, Esq. (via ECF)
                                                                                                      4/9/21




4123-3835-2940.1
